

117 HR 5475 IH: Banking Privacy Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5475IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit the Secretary of the Treasury from implementing new information reporting requirements relating to inflows or outflows from individual and business bank and financial accounts.1.Short titleThis Act may be cited as the Banking Privacy Act of 2021. 2.Prohibition on new reporting requirementsThe Secretary of the Treasury may not implement any new information reporting requirements on inflows or outflows of deposits or withdrawals in individual and business banking and other financial accounts.